Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2019/0172942 in view of Kwon et al., US 2015/0228747.
Yang et al. shows the invention substantially as claimed including a method of forming a semiconductor device, comprising:
	Providing a substrate 30 of semiconductor material that includes a first area (cell area), a second area (HV area) and a third area (logic area);
	Recessing an upper surface of the substrate in the first area (cell area) and an upper surface of the substrate in the second area (HV area) relative to an upper surface of the substrate in the third area (logic area---see figs. 3 and 4---oxidation 32 with nitride mask 34 in logic area) ;
	Forming a first conductive layer 38 disposed over and insulated (insulating layer 36) from the upper surfaces in the first and second areas (see fig. 4);
	Forming a second conductive layer (Ti/TiN layer 46) disposed over and insulated from the first conductive layer in the first and second areas, and disposed over and insulated from the upper surface in the third area (see paragraph 0015);
	Performing one or more etches to selectively remove portions of the first and second conductive layers in the first area, to entirely remove the first and second conducive layers from the second area (see paragraph 0015), while maintaining the second conductive layer in the third area (see fig. 6), wherein the one or more etches result in pairs of stack structures in the first area with each of the stack structures including a control gate of the second conductive layer disposed over and insulated from a floating gate of the first conductive layer (see pairs of stacked structures in cell area of fig. 6);
	Forming first source regions 62 in the substrate each disposed between one of the pairs of stack structures (see figs. 9-10);
	Forming a third conductive layer 72 disposed over and insulated from the upper surfaces of the substrate in the first and second areas (see fig. 14);
	Forming a protective layer 78 over the third conductive layer in the first and second areas (see paragraph 0018 and fig. 15);

	After the removing of the second conductive layer from the third area, forming blocks of conductive material ST disposed over and insulated from the upper surface in the third area (see fig. 16);
	After the forming of the blocks of conductive material in the third area, etching portions of the protective layer and portions of the third conductive layer in the first and second areas to form a plurality of first select gates of the third conductive layer each disposed adjacent to one of the stack structures and to form a plurality of HV gates of the third conductive layer each disposed over and insulated from the upper surface in the second area (see fig. 17 and its description);
	Forming first drain regions 96 in the substrate each adjacent to one of the select gates (see fig. 20);
	Forming second source regions 98 in the substrate each adjacent one of the HV gates;
	Forming second drain regions 100 in the substrate each adjacent one of the HV gates;
	Forming third source regions 98 in the substrate each adjacent one of the blocks of conductive material;
	Forming third drain regions in the substrate each adjacent one of the blocks of conductive material (106, for example); and
	Forming third drain regions in the substrate each adjacent one of the blocks of cond99uctive material (see fig. 20 and its description and for description of entire process see paragraphs 0013-0023 and figs. 3-26).
	Yang et al. does not expressly disclose replacing each of the blocks of conductive material with a block of metal material. Kwon discloses a gate replacement process whereby a disposable conductive block gate such as silicon or germanium, for example, is replaced with a block of metal material (see paragraphs 0034-0053). In view of this disclosure, it would have been obvious to one of ordinary skill in 
	With respect to dependent claim 2, note that in the process of Yang et al. modified by Kwon each of the blocks of metal material is insulated from the upper surface in the third area by a layer of high K insulation material (see paragraph 0019).
	Concerning dependent claim 3, note that before the replacing step, each of the blocks of conductive material is insulated from the upper surface in the third area is insulated from the upper surface in third area by a layer of high K insulation material (see paragraph 0019). Furthermore, note that the method of Yang et al. modified by Kwon further comprises forming each of the blocks of metal material on the layer of high K insulation material.
	Regarding dependent claim 4, note that in Yang et al. wherein for each of the pairs of stack structures, an erase gate 72c of the third conductive layer is disposed between the pair of stack structures, and over and insulated from one of the source regions 62.
	With respect to dependent claim 5, note that the first 38, second 46, and third layers 72 are formed of polysilicon.
	Concerning dependent claim 6, note that the forming of the first conductive layer further includes forming the first conductive layer in the third area, and wherein the method further comprises removing the first conductive layer from the third area (see fig. 4 and its description).
	Regarding dependent claim 7, note that the forming of the third conductive layer further includes forming the third conductive layer in the third area, and wherein the method further comprises removing the third conductive layer from the third area (see fig. 16 and its description).

	Regarding claim 10 and the step of forming a protective layer of material on the silicide before replacing the blocks of conductive material, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the claimed protective layer in order to prevent damage from other layers on the substrate when the blocks of conductive material are removed and the block of metal material is formed.
	Concerning dependent claim 12, note that after the forming of the third conductive layer, the method further comprising:  forming a layer of insulation material 76 on the third conductive layer in the second area; forming a dummy layer of conductive material on the third conductive layer in the first and third areas and on the layer of insulation material in the second area; performing a chemical mechanical polish to remove the dummy layer of conductive material in the first, second, and third areas; and then removing the layer of insulation material from the second area (see paragraph 0018).
	With respect to dependent claim 13, the examiner takes official notice that the process of forming a layer of flowable material in the first, second, and third areas; removing a portion of the layer of flowable material from the protective layer in the first area; thinning the protective layer in the first area; and removing the layer of flowable material would have been obvious to one of ordinary skill in the art at the time the invention was filed as an etchback planarization process that is a well known alternative planarization technique to the cmp process of claim 12.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2019/0172942 in view of Kwon et al., US 2015/0228747 as applied to claims 1-10 and 12-13 above, and further in view of Rudeck et al., U.S. Patent 6,297,092.
Yang et al. and Kwon et al. are applied as above but do not expressly disclose an ONO layer formed between the control gate and the floating gate. Rudeck et al. discloses forming an oxide-nitride-oxide (ONO) layer between a floating and control gate in order to maximize the capacitive coupling between the gates and minimizing the leakage current through the film (see col. 1-lines 12-30). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Yang et al. modified by Kwon et al. so as to form an ONO layer between the floating and control gates in order to maximize the capacitive coupling between the floating and control gates and minimize the leakage current through the film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al., U.S. Patent 5,292,681 discloses the simultaneous fabrication of floating gate memory devices and peripheral transistors (see abstract), and Komori et al., U.S. Patent 5,352,620 discloses the formation of simultaneous floating gate memory devices and peripheral transistors with lightly doped drain regions (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        

March 26, 2022